UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-2093


SAMANTHA P. WATSON,

                Plaintiff – Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Kimberly A. Swank,
Magistrate Judge. (7:13-cv-00212-KS)


Submitted:   August 31, 2015                 Decided:   September 9, 2015


Before KING and SHEDD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


William   Lee   Davis,   III,  Lumberton,   North  Carolina,   for
Appellant. Thomas G. Walker, United States Attorney, R.A.
Renfer, Jr., Assistant United States Attorney, David N. Mervis,
Special   Assistant   United  States   Attorney,  Raleigh,   North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Samantha          P.    Watson    appeals      the    district       court’s       order

affirming         the    Commissioner’s         denial      of    disability      insurance

benefits.         We have reviewed the parties’ briefs and the record

on appeal and find no reversible error. *                        Accordingly, we affirm

substantially           for   the     reasons    stated     by    the     district   court.

Watson       v.    Colvin,      No.    7:13-cv-00212-KS           (E.D.N.C.      Sept.    18,

2014); see Hines v. Barnhart, 453 F.3d 559, 566 (4th Cir. 2006)

(permitting            vocational       expert       testimony          “based     upon     a

consideration           of    all   other   evidence       in     the   record”     and    “in

response to proper hypothetical questions which fairly set out

all     of     claimant’s           impairments”      (internal         quotation        marks

omitted));        Johnson v.         Barnhart,      434 F.3d 650,    659    (4th    Cir.

2005)     (recognizing         hypothetical         must   include      only     impairments

supported         by    substantial      evidence).          We    dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                    AFFIRMED

      *Watson has waived appellate review of her claims under
Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015). See In re Under
Seal, 749 F.3d 276, 285 (4th Cir. 2014) (recognizing issues
raised for first time on appeal generally will not be
considered); Holland v. Big River Minerals Corp., 181 F.3d 597,
605-06 (4th Cir. 1999) (describing limitations on exception
based on intervening change in law).



                                                2